Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Franks on 06/08/2021.
The application has been amended as follows: 
In the claims (as submitted on 05/21/2021):
On line 10 of claim 1 the recitation “axially offset,” has been changed to  - - axially offset in a direction away from the worm gear, - -
Claim 8 has been amended/replaced as follows:
8. A power steering assembly comprising:
a housing;
a worm gear;
a first bearing disposed within the housing and defining a first central axis;
a second bearing disposed within the housing and preloaded towards a second central axis offset from the first central axis in a direction away from the worm gear, the first bearing and the second bearing being arranged with the housing such that the second bearing is movable to align the first central axis with the second central axis responsive to a load applied to the second bearing;

the worm gear disposed within the housing for meshing with the threaded portion of the worm.
Claim 15 has been amended/replaced as follows:
15.  A power steering assembly comprising: a housing;
a fixed bearing disposed within the housing and defining a first bore and a first central axis;
a worm including a first worm end and a second worm end, the worm being supported by the fixed bearing at the first worm end;
a worm gear disposed within the housing for meshing with the threaded portion of the worm; and
a floating bearing disposed within the housing and supporting the worm at the second worm end, the floating bearing defining a second bore and a second central axis, the floating bearing arranged within the housing to move between at least a first and a second position, the first position defined as a position in which the bearings are preloaded such that the second central axis is offset from the first central axis in a direction away from the worm gear, the second position defined as a position in which the bearings are arranged with one another such that the first central axis and the second central axis are coaxial in response to a load applied to the floating bearing.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising the litany of structure and/or structural/functional relationships as presented in the independent claims.
In particular, the claims have been qualified to specify the direction of preload of the floating bearing to be a direction which is directed away from the worm gear. The closest prior art, Riepold (WO 2014135382 A1) and other prior art of record typically show a floating bearing which is preloaded, however, the preload is in a direction toward the worm gear. This is specifically done in the prior art in order to keep a meshing engagement between the gears. Applicants invention does the opposite and it would not have been obvious to change the location of the spring in the prior in order to cause the opposite directional preload since that would render the prior art unsatisfactory for its intended purpose or changes the principle of operation of the referesnce (MPEP 2143.01 V and VI).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656